DETAILED ACTION

Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Mun et al. (US Pub: 2010/0208169 A1) do not teach Claim 2, “A liquid crystal display device comprising: a backlight; a diffusing plate over the backlight; and a display panel over the diffusing plate, the display panel comprising a transistor and a liquid crystal element, wherein the backlight comprises: a plurality of point light sources arranged in a array; and a plurality of partitions arranged in the array, wherein the plurality of point light sources are divided into a plurality of regions by the plurality of partitions, wherein a height of one of the plurality of partitions is higher than a height of one of the plurality of point light sources, wherein the plurality of point light sources overlaps with the display panel, and wherein, in a top view, the plurality of partitions are arranged in a first direction and a second direction which intersects with the first direction.” And Claim 9, “A liquid crystal display device comprising: a backlight; and a display panel over the backlight, the display panel comprising a transistor and a liquid crystal element, wherein the backlight comprises: a plurality of point light sources arranged in a array; and a plurality of partitions arranged in the array, wherein the plurality of point light sources are divided into a plurality of regions by the plurality of partitions, wherein a height of one of the plurality of partitions is higher than a height of one of the plurality of point light sources, wherein the plurality of point light sources overlaps with the display panel, and wherein, in a top view, the plurality of partitions are arranged in a first direction and a second direction which intersects with the first direction.”
Specifically, the prior art Mun do not teach a plurality of regions separated by the plurality of partitions where the partitions are higher in height, and the partitions are arranged in a first and second direction that intersect each other (i.e. Mun is silent with respect to the partition actual construction being higher in compared to the point light sources).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Ban et al. (US Patent 8,179,031 B2) is cited to teach a similar type of back light array design having a partition that shows a variation in height in figure 1 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        October 8, 2020.
   20140331791